                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        9/19/2019
Case No.     2:19-cv-06082-SVW-JC                                           Date

             Jessica Summa v. LF Sportswear Inc
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER STAYING RESOLUTION OF PLAINTIFF’S MOTION TO
                         REMAND [10] AND AUTHORIZING JURISDICTIONAL DISCOVERY


       Upon review of the materials submitted by both parties, the Court stays resolution of the Motion
to Remand pending jurisdictional discovery relevant to the issue of whether the “local controversy”
exception to Class Action Fairness Act (“CAFA”) jurisdiction applies to this putative class action. 28
U.S.C. § 1332(d)(4)(A).

        The Court finds instructive the district court procedure for jurisdictional discovery reviewed by
the Ninth Circuit in King v. Great Am. Chicken Corp., Inc., 903 F.3d 875, 877 (9th Cir. 2018). As
Plaintiff notes, Defendant’s access to employment records for current and former employees place it in a
superior position to present this information to the Court. Dkt. 10, pg. 15. Accordingly, the Court
instructs the Parties to commence jurisdictional discovery, including “names, last-known addresses,
telephone numbers, and email addresses for all putative class members, as well as information regarding
the percentage of the putative class members whose last-known address was in California.” King, at 877.
See also Serrano v. Bay Bread LLC, 2014 WL 1813300, at *2 (May 6, 2014).

       The Court makes this decision while recognizing that the burden of demonstrating an exception
to CAFA jurisdiction still rests with the Plaintiff. Mondragon v. Capital One Auto Finance, 736 F.3d
880, 883 (9th Cir. 2013). It also notes that King makes clear that sufficient evidence to establish
applicability of the local controversy exception at this stage will require more substantial evidence than
a simple two-thirds majority of class members being California residents, given the possibility that some




                                                                                                    :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                       Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
                                                                                  9/19/2019
Case No.    2:19-cv-06082-SVW-JC                                          Date

            Jessica Summa v. LF Sportswear Inc
Title



class members may be permanent residents rather than citizens, and that some California residents may
not be citizens of the state. Id. at 878-880.

        The Motion to Remand is STAYED pending relevant jurisdictional discovery on this issue.
Plaintiffs have 60 days from the date of this order to re-brief the Motion to Remand specifically
regarding the CAFA local controversy exception, in fifteen pages or less.




                                                                                              :
                                                         Initials of Preparer
                                                                                 PMC

                                        CIVIL MINUTES - GENERAL                                   Page 2 of 2
